 Case 2:20-cr-00687-WJM Document 13 Filed 12/16/20 Page 1 of 1 PageID: 86



UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                    MINUTES OF PROCEEDINGS

JUDGE WILLIAM J. MARTINI                           DATE: 12/16/20

Court Reporter: Walter Perelli

Court Clerk: Gail Hansen

Other: USPO Joanne Young

TITLE OF CASE:

United States
v.                                     2:20-cr-00687-01
Peter Jamgochian
-------------------------
Appearances:

AUSA David Malagold
Frank Agostino & Jeffrey Dirmann, Jr., Counsel for Defendant
Defendant present via videoconferencing

NATURE OF PROCEEDINGS: SENTENCING

Imprisonment: 45 days
Supervised Release: 1 year
Special Conditions:
   1. 3 months home confinement (no location monitoring)
   2. Financial Disclosure
   3. New Debt Restrictions
   4. Cooperate with the IRS
Fine: $7,500 due immediately
Special Assessment: $100.00
Defendant shall voluntary surrender to the Bureau of Prisons not
earlier than 3/1/21.
Ordered Counts Two, Three and Four dismissed
Defendant advised of his right to appeal


                                   Gail A. Hansen, Deputy

Time Commenced: 10:00 a.m.
Time Concluded: 11:00 a.m.
Total Time: 60 minutes
